Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 54 and 73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the system controller is configured to select a second BOP function if one or more of the plurality of nodes of the first functional pathway associated with the first BOP function communicates a fault to the system controller”, as recited in claim 67.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 54-66 and 68-81are rejected under 35 U.S.C. 103 as being unpatentable over Ebenezer (U.S. 2013/0054034 A1, hereinafter refer to Ebenezer).
Regarding Claim 54: Ebenezer discloses a blowout preventer (BOP) control system (see Ebenezer, Figs.7-8 as shown below and ¶ [0014]- ¶ [0020]) comprising: 

    PNG
    media_image1.png
    745
    927
    media_image1.png
    Greyscale

a system controller (1) configured to actuate a first BOP function (2) by communicating one or more commands to a plurality of nodes of a functional pathway (3) selected from at least two functional pathways (3) associated with the first BOP function (2) (note: Ebenezer demonstrates a single functional pathways 3; however, ordinary skill in the art would capable of demonstrating a plurality of functional pathways because mere duplication of functional pathway has no patentable significance unless a new and unexpected result is produced) (see Ebenezer, Figs.7-8 as shown above and ¶ [0059]- ¶ [0060]); 
each of the plurality of nodes comprising an actuatable component (21/232/23) configured to actuate in response to a command received from the system controller (1) (see Ebenezer, Figs.7-8 as shown above and ¶ [0059]- ¶ [0060]), each of the plurality of nodes having: 
one or more sensors (pressure transducers/flow meter) configured to capture data indicative of a first data set corresponding to actuation of the respective component (see Ebenezer, Figs.7-8 as shown above, ¶ [0051]- ¶ [0053], and ¶ [0059]- ¶ [0060]); and 
a processor (11) configured to: 
analyze the first data set to determine a useful life remaining (an end-of-life one or more of the BOP components) of the respective component (see Ebenezer, Figs.7-8 as shown above and ¶ [0059]- ¶ [0060]); and 
communicate the useful life remaining (an end-of-life one or more of the BOP components) of the respective component to the system controller (1) (see Ebenezer, Figs.7-8 as shown above and ¶ [0059]- ¶ [0060]).  
Regarding Claim 55: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the processor (11) of each of the plurality of nodes is configured to communicate a fault to the system controller (1) if the useful life remaining (an end-of-life one or more of the BOP components) of the respective component of the node is below a threshold (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 56: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the system controller (1) is configured to assign a risk level to the first BOP function (2) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 57: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 56 as above. Ebenezer further teaches wherein the risk level is assigned based, at least in part, on a number of available functional pathways (3) for actuating the first BOP function (2) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 58: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 56 as above. Ebenezer further teaches wherein the risk level is assigned based, at least in part, on a harm associated with a failure to actuate the first BOP function (2) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 59: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 56 as above. Ebenezer further teaches wherein the risk level is assigned based, at least in part, on a type of fault communicated by one or more of the plurality nodes of a functional pathway (3) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 60: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the processor (11) of each of the plurality of nodes is configured to: 
compare the first data set to a second data set that corresponds to a simulation of actuation of the respective component of the node to determine one or more differences between the first data set and the second data set (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]); and 
communicate a fault to the system controller (1) if at least one of the one or more differences exceeds a threshold (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 61: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the respective component of at least one of the plurality of nodes of at least one of the at least two functional pathways (3) includes: 
a hydraulic manifold including one or more actuatable valves (see Ebenezer, Figs.7-8 as shown above, Fig.2, and ¶ [0009]- ¶ [0011]); or 
a hydraulic pump (note: hydraulic system necessarly requires hydraulic pump to circulate the fluid/liquid) (see Ebenezer, Figs.7-8 as shown above, Fig.2, and ¶ [0009]- ¶ [0011]). 
Regarding Claim 62: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the first data set includes data indicative of a number of times that the respective component has been actuated (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 63: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the first data set includes data indicative of a response time of the respective component (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).
Regarding Claim 64: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the processor (11) of each of the plurality of nodes is configured to: 
analyze the first data set to identify an abnormal actuation of the respective component (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]); and 
communicate a fault to the system controller (1) if an abnormal actuation of the respective component is identified (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 65: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the processor (11) of each of the plurality of nodes is configured to:
analyze the first data set to useful life remaining (an end-of-life one or more of the BOP components) of the actuable component (21/22/23) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]); and  
communicate the useful life remaining (an end-of-life one or more of the BOP components) to the system controller (1) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 66: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 65 as above. Ebenezer further teaches wherein the system controller (1) is configured to communicate the useful life remaining (an end-of-life one or more of the BOP components) of the respective actuable component of each node to a user (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0046]- ¶ [0057], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 68: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the system controller (1) is configured to scan the BOP control system for available functional pathways (3) for actuating the first BOP function (2) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]). 
Regarding Claim 69: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the system controller (1) is configured to communicate to a user a number of available functional pathways (3) for actuating the first BOP function (2) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 70: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein a memory (13) in communication with each of the plurality of nodes of a functional pathway (3) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 71: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein at least one of the plurality of nodes includes a memory (13) configured to store at least a portion of the first data set (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 72: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein at least one of the plurality of nodes includes a virtual (remote) sensor (see Ebenezer, Figs.7-8 as shown above, ¶ [0018]- ¶ [0020], ¶ [0044], ¶ [0047], and ¶ [0052]).  
Regarding Claim 73: Ebenezer discloses a blowout preventer (BOP) control system (see Ebenezer, Figs.7-8 as shown above and ¶ [0014]- ¶ [0020]) comprising: 
a system controller (1) configured to actuate a first BOP function (2) by communicating one or more commands to a plurality of nodes of a functional pathway (3) selected from one or more functional pathways (3) associated with the first BOP function (2) (note: Ebenezer demonstrates a single functional pathways 3; however, ordinary skill in the art would capable of demonstrating a plurality of functional pathways because mere duplication of functional pathway has no patentable significance unless a new and unexpected result is produced) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]); 
each of the plurality of nodes including an actuatable component (21/22/23) configured to actuate in response to a command received from the system controller (1) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]), each of the plurality of nodes having: 
one or more sensors (pressure transducers/flow meter) configured to capture data indicative of a first data set corresponding to actuation of the respective component (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0051]- ¶ [0053], and ¶ [0059]- ¶ [0060]); and
a processor (11) configured to: 
compare the first data set to a second data set that corresponds to a simulation of actuation of the respective component to determine one or more differences between the first data set and the second data set (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]); and 5Application No. 16/165,545 
Reply to Office Action of February 24, 2022 communicate to the system controller (1) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 74: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 73 as above. Ebenezer further teaches wherein the processor (11) of each of the plurality of nodes is configured to compare the first data set to the second data set, at least in part, by adjusting one or more coefficients of a model of the respective component of the node such that the adjusted model approximates one or more sensed values from the first data set (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 75: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 73 as above. Ebenezer further teaches wherein the processor (11) of each of the plurality of nodes is configured to compare the first data set to the second data set, at least in part (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]), by: 
inputting at least a first sensed value from the first data set into a model of the respective component of the node to determine one or more expected values of the second data set (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]); and 
comparing at least a second sensed value from the first data set with at least one of the one or more expected values (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 76: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 73 as above. Ebenezer further teaches wherein the processor (11) of each of the plurality of nodes is configured to: 
analyze the first data set to identify an abnormal actuation of the respective component (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]); and 
communicate a fault to the system controller (1) if an abnormal actuation of the respective component is identified (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 77: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 73 as above. Ebenezer further teaches wherein the system controller (1) is configured to remove (repair/replacement) a first functional pathway (3) from the one or more functional pathways (3) if one or more of the plurality of nodes of the fist functional pathway (3) communicates a fault to the system controller (1) (note: if the fault is detected, the faulted component would have to repaired or replaced) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], ¶ [0057],and ¶ [0059]- ¶ [0060]).  
Regarding Claim 78: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 73 as above. Ebenezer further teaches wherein the system controller (1) is configured to remove (repair/replacement) a second functional pathway (3) from the one or more functional pathways (3) associated with a second BOP function (2) if the second pathway (3) includes one or more nodes of the first functional pathway (3) that communicates a fault to the system controller (1) (note: if the fault is detected, the faulted component would have to repaired or replaced) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], ¶ [0057],and ¶ [0059]- ¶ [0060]).  
Regarding Claim 79: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 73 as above. Ebenezer further teaches wherein: the one or more functional pathways (3) comprises a first functional pathway (3) and second functional pathway (3) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]); and 
the system controller (1) is configured to actuate the first BOP function (2) by communicating one or more commands to one or more nodes of the second functional pathway (3) if one or more of the plurality of nodes of the first functional pathway (3) communicates a fault to the system controller (1) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 80: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 54 as above. Ebenezer further teaches wherein the system controller (1) is configured to periodically actuate the first BOP function (2) to maximize system availability (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).  
Regarding Claim 81: Ebenezer discloses a blowout preventer (BOP) control system as set forth in claim 73 as above. Ebenezer further teaches wherein the system controller (1) is configured to periodically actuate the first BOP function (2) (see Ebenezer, Figs.7-8 as shown above, ¶ [0045]- ¶ [0046], ¶ [0053], and ¶ [0059]- ¶ [0060]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896